Citation Nr: 0819032	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-04 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for Meniere's disease (to 
include vertigo).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from December 1942 to December 
1945 and from October 1950 to October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This rating decision denied service 
connection for bilateral hearing loss, tinnitus, and 
Meniere's disease.  The veteran's disagreement with this 
rating decision led to this appeal.  The appeal was 
subsequently transferred to the RO in Portland, Oregon.

The appeal was previously before the Board in August 2006.  
The Board remanded the three claims to allow the RO to 
schedule the veteran for a hearing before a Decision Review 
Officer (DRO).  The claims file now includes a DRO conference 
report.  It is apparent that the veteran's hearing request 
was satisfied.  Moreover, as the decision below grants the 
benefit sought, there is no due process concern with regard 
to this matter.

In an August 2007 rating decision, the RO granted service 
connection for bilateral hearing loss.  In an October 2007 
rating decision, the RO granted service connection for 
tinnitus.  As the veteran has not appealed either of the 
ratings or effective dates assigned for these two 
disabilities, these grants of service connection represent 
complete grants of the veteran's appeal in regard to these 
two claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  As listed above, the only remaining claim on appeal 
is service connection for Meniere's disease (to include 
vertigo).




FINDING OF FACT

Service connection is in effect for bilateral hearing loss 
and tinnitus; the competent evidence is in equipoise as to 
whether the veteran's vertigo is attributable to service; the 
evidence is at least evenly divided as to whether there is a 
nexus between his Ménière's disease and service.


CONCLUSION OF LAW

Service connection for Meniere's disease is warranted.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2006).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
Meniere's disease.  Therefore, no further development is 
needed with respect to the veteran's appeal.



Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran's service medical records are not in the claims 
file and the veteran was informed that they were destroyed in 
the 1973 fire at the National Personnel Records Center 
(NPRC).  The Board is aware that in such a situation it has a 
heightened duty to assist a veteran in developing his claim. 
 This duty includes the search for alternate medical records, 
as well as an increased obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit- of-the-doubt rule.  See Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991). 

An Army personnel record (DD Form 214) documents that the 
veteran participated in battles and campaigns in Normandy, 
Northern France, Ardennes, Rhineland, and central Europe 
during World War II.  The record indicates that he was a 
cook, although the veteran has asserted that he participated 
in combat, including in the Battle of the Bulge.  

In a June 2003 letter, the veteran wrote that he started 
having trouble with ringing in his ears while still on active 
duty during World War II.  He stated that he did not recall 
having a diagnosis for any of the claimed conditions while on 
active duty, but believed that the early symptoms of 
tinnitus, in combination with a severely infected wisdom 
tooth in 1943, eventually led to hearing loss, problems with 
vertigo and Ménière's disease.  He continued that later, in 
1953, he woke up very sick with vertigo, ringing in his 
years, and an inability to hear in his right ear.  He noted 
that he had not had any hearing in his right ear since that 
time.  The veteran gave a history of treatment in 1953, but 
was unsure if he was formally diagnosed as having Meniere's 
at that time.  He noted being formally diagnosed in 1966, and 
that, in 1973, he participated in a one-week inpatient study 
when he was again found to have Meniere's disease. The 
veteran added that he has had Ménière's disease since that 
time.

In a September 2003 letter, the veteran also noted that he 
had had very serious vertigo from time to time and that this 
had seriously impaired his ability to drive or walk without 
staggering.

The veteran underwent a VA contract audiological examination 
in June 2007.  He reported to the examiner that he had onset 
of unilateral tinnitus, hearing loss and episodic vertigo in 
1952 and was later diagnosed as having Meniere's disease.  
The examiner reported that the veteran continued to have 
disequilibrium and vertigo, but to a much more limited 
extent.  The veteran gave a history of taking a nutritional 
supplement for 12-15 years that had helped to control 
vertiginous attacks.  The clinician reported that the veteran 
had served on the frontline of combat.  The examiner 
concluded that, without the availability of service medical 
records, and considering the veteran's documented noise 
exposure, it was at least as likely as not that the veteran's 
initial high frequency hearing loss was due to service 
acoustic trauma.  She continued, however, that additional 
hearing loss and tinnitus, for at least the right ear, was 
more than likely due to Meniere's disease, exacerbated by 
age.  She also found that left-ear hearing impairment had 
more than likely been exacerbated by age.  The examiner did 
not specify an etiology for the veteran's Ménière's disease.

The veteran also underwent a VA ear disease examination in 
June 2007.  The veteran reported to the examiner that he did 
not recall any specific head trauma, but he remembered that 
within the first year after serving in World War II, he 
experienced a combination of symptoms, including vertigo, 
tinnitus, and hearing loss.  The veteran noted that the 
tinnitus and hearing loss had been constant, but the vertigo 
had been more intermittent.  He indicated, however, that the 
latter occurred almost everyday.  The veteran reported that 
nobody could ever figure out what caused his problems.  He 
had no history of ear infections or ear surgery.

The examiner opined that the etiology of Meniere's disease 
remained obscure.  Based on the fact that the veteran's 
problems all occurred within one year after service according 
to the veteran's history, however, the examiner found that it 
was more likely than not that these disabilities were service 
connected.  

In an August 2007 private treatment record, which documented 
a general medical examination, the clinician found that the 
veteran's Meniere's disease had not really been a problem 
recently.  The clinician noted that the veteran had a "real 
bout of labyrinthitis" in 1966.  The pertinent diagnosis was 
Ménière's disease, found to be currently well controlled.

In the August 2007 rating decision that granted service 
connection for bilateral hearing loss, the RO conceded that 
the veteran was exposed to acoustic trauma during service.

Analysis

The Board notes at the outset that Ménière's disease is 
defined as "hearing loss, tinnitus, and vertigo resulting 
from nonsuppurative disease of the labyrinth with edema."  
See Dorland's Illustrated Medical Dictionary 538 (30th ed. 
2003).  While the issue here is service connection, it is 
pertinent to consider the criteria for rating Ménière's 
syndrome, which are found in 38 C.F.R. § 4.87, Diagnostic 
Code 6205.  A Note to that diagnostic code 6205 provides that 
Meniere's syndrome is to be rated either under the criteria 
contained in this code or by separately rating vertigo (as a 
peripheral vestibular disorder), hearing impairment, and 
tinnitus, whichever method results in a higher overall 
rating.  (Emphasis added.)  The Note also provides that a 
rating for hearing impairment, tinnitus, or vertigo is not to 
be combined with a rating under Diagnostic Code 6205.  38 
C.F.R. § 4.87.

Service connected is in effect for bilateral hearing loss and 
tinnitus.  The RO has conceded that the veteran experienced 
acoustic trauma during service.  See 38 U.S.C.A. § 1154(b).  
Although the service medical records are destroyed, the 
veteran has not indicated that he was treated for or 
diagnosed as having Meniere's disease during service.  
Rather, he contends that incidents of service led to the 
development of vertigo and a diagnosis of Ménière's disease.

Although the veteran has provided somewhat inconsistent 
accounts regarding when he first experienced pertinent 
symptoms, the Board finds that his testimony during this 
appeal is credible with respect to the onset and persistence 
of vertigo that has been attributed to Ménière's disease.  
Further, in the June 2006 VA ear disease examination, the 
examiner found that his Ménière's disease was attributable to 
service.  While there is no medical evidence of vertigo until 
many years post-service and there is competent evidence that 
weighs against the contended causal relationship, based on 
the veteran's credible testimony regarding symptoms and 
incidents in service and the June 2006 VA medical opinion, 
the Board finds that the evidence is at least in equipoise as 
to whether his Ménière's disease is causally linked to 
service.  With application of the doctrine of reasonable 
doubt, service connection for Meniere's disease is warranted.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for Meniere's disease (to include vertigo) 
is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


